Citation Nr: 1600832	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant; T.F.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from May 1958 to June 1961, and from May 1963 to May 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for the cause of the Veteran's death and DIC benefits pursuant to 38 U.S.C.A. § 1318.  A claim for DIC benefits was received in June 2008.  

In November 2010 and May 2012, the Board remanded the issues on appeal for additional development.  The Board is granting service connection for the cause of the Veteran's death, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.   

In August 2010, the appellant testified at a personal hearing at a VA RO in Nashville, Tennessee (Travel Board hearing) before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who held the August 2010 hearing is no longer employed by the Board.  The appellant did not respond to an October 2015 clarification letter as to whether she wanted a hearing before another Veterans Law Judge.  As such, the Board assumes that the appellant does not want another Board hearing; therefore, the Board may proceed with adjudication of the issues on appeal, which includes consideration of the appellant's hearing testimony.  Cf. Arneson v. Shinseki, 24 Vet. App. 379 (2011).  


FINDINGS OF FACT

1.  The Veteran died in May 2008.

2.  The immediate cause of death listed on the death certificate was sepsis with no other immediate causes or significant conditions contributing to death listed on the death certificate.

3.  At the time of his death, the Veteran was service connected for lung cancer.

4.  At the time of his death, the Veteran had diagnosed diabetes mellitus type II and ischemic heart disease.

5.  The Veteran had confirmed duty in the Republic of Vietnam during the Vietnam era, so is presumed to have been exposed to herbicide agents in service.

6.  The lung cancer, diabetes mellitus type II, and ischemic heart disease are causally related to in-service exposure to herbicide agents and contributed substantially or materially to cause the Veteran's death.

7.  The grant of service connection for the cause of the Veteran's death is a complete grant of benefits sought on appeal.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A.	 §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).

2.  The claim for DIC under 38 U.S.C.A. § 1318 is rendered moot by the grant of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. § 3.22 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for the cause of the Veteran's death, constituting a full grant of the benefit sought on appeal.  Further, in light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Diabetes mellitus and lung cancer (as a malignant tumor) are "chronic diseases" listed under 38 C.F.R. § 3.309(a), to which presumptive service connection is available under 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms and "continuous" post-service symptoms.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As adjudicated below, the Board is granting service connection for the cause of the Veteran's death based on the theory of presumptive service connection of diseases that are presumptively associated with exposure to herbicides (38 C.F.R. §§ 3.307, 3.309(e)); therefore, the additional theories of direct service connection (38 C.F.R. § 3.303(d)), presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. §§ 3.303(b), 3.309(a)), and a chronic disease that became manifest to a compensable degree within a year after service separation (38 C.F.R. §§ 3.307, 3.309) are rendered moot, and there remain no questions of law or fact as to the fully granted issue.  For this reason, these additional theories of entitlement will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A.	 § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus and ischemic heart disease.  See 38 C.F.R. § 3.309(e).

The Veteran died in May 2008.  The death certificate lists the cause of the Veteran's death as sepsis.  At the time of the Veteran's death, service connection had been established for lung cancer due to in-service exposure to herbicide agents.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's death was aided by his diabetes and ischemic heart disease that are presumptively related to in-service exposure to herbicide agents.  In an August 2015 written statement, the appellant contended that the Veteran's death due to sepsis was materially and substantially contributed to by his service-connected disabilities, specifically diabetes, ischemic heart disease, and weakness of the respiratory system due to lung cancer, which were both claimed and unclaimed at the time of his death.  The appellant contended that, if the Veteran had not been bedridden due to these disabilities, it is most likely that he would not have contracted sepsis in the first place or would have been able to fight off the infection.

The Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

The Board next finds that the weight of the evidence is at least in equipoise as to whether the Veteran had diagnosed ischemic heart disease at the time of his death.  May 2008 private treatment records note that the Veteran had a non-Q wave type acute myocardial infarction.  A May 2008 private neurology consultation report notes that an abnormality on the Veteran's CT scan was most probably related to ischemic etiology rather than a brain abscess.  A December 2010 VA medical opinion report notes that the Veteran did not have diagnosis or symptoms consistent with ischemic heart disease at the time of his death nor did the medical records indicate treatment for ischemic heart disease prior to his death.  See also June 2013 VA medical opinion report.  

Conversely, in an April 2015 VA medical opinion report, the VA examiner noted that the Veteran had evidence of an acute myocardial infarction during the May 2008 hospitalization during which time troponin was noted to be elevated.  The VA examiner noted that this reflects that the Veteran had ischemic heart disease at the time of his death.  As such, and resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran had ischemic heart disease at the time of his death in May 2008.   

The Board further finds that the evidence shows that the Veteran had diagnosed diabetes mellitus at the time of his death.  See e.g., April 2008 private treatment record.  Diabetes mellitus type II and ischemic heart disease are listed as diseases associated with herbicide exposure that are subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(e); therefore, presumptive service connection for diabetes mellitus and ischemic heart disease (for the purpose of establishing service connection for the cause of the Veteran's death), as diseases associated with herbicide exposure under the regulatory provisions at 38 C.F.R.	 § 3.309(e), is warranted.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the service-connected lung cancer, diabetes mellitus, and ischemic heart disease contributed substantially or materially to cause the Veteran's death.  

The evidence weighing against the claim includes January 2009, December 2010, June 2013, April 2015, and May 2015 VA medical opinion reports.  The January 2009 VA examiner opined that it is more likely than not that the Veteran's remote lung cancer did not contribute to his death because his health appeared to be in deterioration long before the 2002 lobectomy, and there was no evidence that the rate of this decline accelerated significantly after the procedure.  

The December 2010 VA examiner opined that the Veteran appeared to have died as a consequence of severe (non-service-connected) chronic obstructive pulmonary disease (COPD) and hypotension due to sepsis.  (Service connection for COPD was previously denied in an August 1998 rating decision.)  The VA examiner noted that there is no current evidence that ischemic heart disease, diabetes mellitus, blindness in one eye, superficial scars, cranial nerve paralysis, or lung neoplasm further contributed to the Veteran's death in a meaningful manner.  The VA examiner opined that, even if these conditions had not been present, it is highly unlikely that the Veteran's death would not have similarly occurred.  The June 2013 VA examiner agreed with the December 2010 VA examiner's opinion. 

The April 2015 VA examiner noted that the cause of the Veteran's death was sepsis, which occurs in the setting of end-organ damage caused by infection.  The VA examiner opined that sepsis is not due to lung cancer, diabetes mellitus, and/or ischemic heart disease.  In a May 2015 addendum opinion, the April 2015 VA examiner opined that the Veteran's death was due to COPD and sepsis and the service-connected disabilities did not contribute substantially and materially to death. 

The evidence weighing in favor of the claim includes September 2008 and August 2015 private medical opinions from Dr. T.C.  In the September 2008 medical opinion, Dr. T.C. noted that he had been the Veteran's personal physician for the previous 25 years.  Dr. T.C. noted that the Veteran developed lung cancer several years prior and underwent a lobectomy (in 2002), which resulted in him being bedbound for many years leading to multiple complications and hospitalizations.  Dr. T.C. noted that the Veteran died rapidly of the septic condition with multi-organ failure.  Dr. T.C. opined that the sepsis was ultimately brought about by the Veteran's lung cancer.

In the August 2015 medical opinion, Dr. T.C. noted that no source of the sepsis was definitely obtained, but it was felt to be pulmonary in origin based upon the Veteran's decompensated respiratory presentation.  Dr. T.C. opined that the cause of the Veteran's death was nearly totally due to Agent Orange related disorders, specifically lung cancer/lobectomy resulting in severe chronic respiratory failure with markedly compromised pulmonary function and marked susceptibility to pulmonary infection from both a pulmonary standpoint and the underlying diabetes mellitus type II.  Dr. T.C. opined that, if the Veteran had not experienced an acute myocardial infarction as a direct result of the diagnosed ischemic heart disease, he may have survived the infection as he had previously multiple times.  Dr. T.C. opined that, except for the (non-service-connected) COPD, the Veteran's death was nearly completely caused by Agent Orange related disorders.  

Based on the above, the Board finds that the weight of the evidence is at least in equipoise as to whether the lung cancer, diabetes mellitus, and ischemic heart disease, which are related to in-service exposure to herbicide agents, contributed substantially or materially to the Veteran's death.  As such, resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

DIC Benefits under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time. DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 would be paid "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. § 1318(a).  The Board's grant of service connection for the cause of the Veteran's death recognizes that the death of the service member was the proximate result of a disease or injury incurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held that only if an appellant's claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is denied does VA have to also consider an appellant's DIC claim under 38 U.S.C. § 1318.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C.A.	 § 1318 is moot, requiring dismissal of this aspect of the appellant's appeal.


ORDER

DIC based on service connection for the cause of the Veteran's death is granted.

The appeal for DIC benefits under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


